Citation Nr: 0502799	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  00-15 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, her son and her daughter-in-law




ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to 
November 1945, including combat service during World War II, 
and his decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, that denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The appellant, the surviving spouse of the 
veteran, perfected a timely appeal of this determination to 
the Board.  

When this matter was initially before the Board in May 2001, 
it was remanded for further development.  Thereafter, in 
March 2002, the Board undertook additional evidentiary 
development pursuant to the authority granted to the Board by 
38 C.F.R. § 19.9(a)(2) (2002).  In Disabled American Veterans 
v. Secretary of Veterans Affairs, No. 02-7304 (Fed. Cir. May 
1, 2003), however, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated 
38 C.F.R.§ 19.9(a)(2) (2002).  

When the matter was before the Board in April 2003, the Board 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  The 
appellant appealed the Board's April 2003 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which in a September 2003 order, granted the parties' joint 
motion for remand, vacating the Board's April 2003 decision 
and remanding the case for compliance with the terms of the 
joint motion.

When this matter was again before the Board in May 2004, the 
Board remanded this case to comply with the terms of the 
Court's September 2003 order.  Because the RO has confirmed 
and continued the denial of the appellant's claim, this 
appeal was returned to the Board for further appellate 
consideration.

In October 2004, the appellant, her son and her daughter-in-
law, accompanied by her attorney, testified at a hearing 
conducted via videoconference before the undersigned Acting 
Veterans Law Judge (formerly known as an Acting Member of the 
Board).


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran died in June 1998, at age 83, and the 
immediate cause of death was aspiration pneumonitis, and 
contributory causes of death were aspiration pneumonitis, a 
cerebrovascular accident, an intracerebral hemorrhage, and 
hypertension.  

3.  At the time of death, service connection was in effect 
for post-traumatic stress disorder (PTSD), evaluated as 50 
percent disabling, and for the residuals of a gunshot wound 
with loss of muscle substance and atrophy with a scar of 
muscle group XIV of the left thigh (left leg disability), 
evaluated as 30 percent disabling.

4.  The preponderance of the evidence indicates that neither 
the veteran's aspiration pneumonitis, a cerebrovascular 
accident (stroke), an intracerebral hemorrhage nor his 
hypertension had its onset in service or is otherwise related 
to service or a disease or injury of service origin, to 
specifically include his service-connected left leg 
disability.  

5.  The preponderance of the evidence indicates that no 
disease or injury of service origin contributed substantially 
or materially to cause the veteran's death. 


CONCLUSION OF LAW

A disease or injury incurred in service did not contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the appellant claim 
of service connection for the cause of the veteran's death, 
and that the requirements of the VCAA have been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this regard, the Board notes that the appellant, her 
former representative and her attorney have been provided 
with a Statement of the Case (SOC) and Supplemental 
Statements of the Case (SSOCs) that discuss the pertinent 
evidence, and the laws and regulations related to the claim, 
and notified them of the evidence needed by the appellant to 
prevail on the claim.  In addition, by way of the Board's May 
2001 remand, the RO's June 2001, October 2002 and June 2004 
letters, as well as the Board's May 2004 remand, VA notified 
the appellant of the evidence needed to substantiate her 
claim and offered to assist her in obtaining any relevant 
evidence.  Indeed, by way of his February and April 2004 
letters, the appellant's attorney demonstrated that he was 
aware of the specific evidence that would help substantiate 
her claim.  In light of the foregoing, the Board finds that 
VA gave notice of what evidence the appellant needed to 
submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In reaching this conclusion, the Board highlights that in 
February and April 2004 letters, the appellant's attorney 
indicated that he was unable to obtain the additional 
evidence he sought, i.e., an explanation by the veteran's 
private treating physician for his assessment that the 
veteran's death was related to his service-connected left leg 
disability, i.e., again, the appellant understood what 
evidence was needed to substantiate her claim.  Moreover, her 
attorney, noting his inability to do so, and describing the 
private examiner as "uncooperative," indicated that he 
planned to subpoena him at a VA hearing, and requested that 
the Board remand this matter to give him the opportunity to 
do so.  In granting this request and remanding this matter in 
May 2004, the Board instructed the RO should schedule the 
appellant for a hearing before a Veterans Law Judge at the 
local VA office, explaining, in an effort to assist the 
appellant, that subpoenas could only be can only be issued 
for hearings held before a Veteran's Law Judge sitting either 
at the RO or in Washington, DC.  In this regard, as discussed 
in the introduction, the Board notes that the appellant, her 
son and her daughter-in-law testified at a hearing held by 
videoconference before the undersigned Acting Veterans Law 
Judge, but there is no indication that the appellant's 
attorney attempted to subpoena that private physician.

With respect to VA's duty to assist, the Board observes that 
voluminous records of the veteran's post-service care, both 
at VA and private facilities, have been associated with the 
claims folder.  Also of record are the original and amended 
official certificates of death; a transcript of the October 
2004 Board hearing; and May 2000 statement prepared by the 
veteran's private treating physician, in which he opined that 
the veteran's death was related to a fall that stemmed from 
his service-connected left leg disability.  In addition, the 
Board observes that in September 2001, in compliance with the 
Board's May 2001 remand instructions, the RO had a VA 
neurologist review the veteran's complete medical records to 
ascertain whether it was at least as likely as not that the 
veteran's right basal ganglia bleed in October 1995 resulted 
from a blow to the head that he sustained from a fall that 
was attributable to the veteran's left leg disability; if so, 
whether it was at least as likely as not that the residuals 
of this stroke were the immediate or contributory cause of 
his death in 1998; and whether it was at least as likely as 
not that any cerebral vascular accident was proximately due 
to or caused by the veteran's service-connected PTSD.  
Moreover, VA made two requests directly to the examiner, in 
fact, developing it the case specifically for that basis.

In light of the foregoing, and given the private examiner's 
numerous failures to comply with the Board's and the 
appellant's requests that he provide an explanation for his 
assessment, the Board finds that there is no pertinent 
identified evidence that has not been accounted for and the 
appellant's attorney has been given the opportunity to submit 
written argument.  Accordingly, the Board will thus proceed 
with the consideration of this case.  

Under the circumstances, the Board finds that the appellant 
has been provided with adequate notice of the evidence needed 
to successfully prove her claim and that there is no 
prejudice to her by appellate consideration of the claim at 
this time, without a third remand of the case to the RO for 
providing additional assistance in the development of the 
claim as required by the VCAA or to give her attorney another 
opportunity to present additional evidence and/or argument.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, 
the extensive record on appeal demonstrates the futility of 
any further evidentiary development and that there is no 
reasonable possibility that additional assistance would aid 
her in substantiating her claim.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist her in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Background

The veteran served on active duty from January 1944 to 
November 1945.  The veteran's original death certificate 
shows that he died at home on June [redacted], 1998.  The immediate 
cause of death was listed as pneumonia, of one month's 
duration, due to or as a consequence of aspiration 
pneumonitis, due to or as a consequence of a cerebral 
vascular accident.  The death certificate was signed by Dr. 
S. Chase.

During his lifetime, service connection was established for 
PTSD, evaluated as 50 percent disabling, and for the 
residuals of a gunshot wound with loss of muscle substance 
and atrophy with a scar of muscle group XIV of the left thigh 
(left leg disability), evaluated as 30 percent disabling, 
which resulted in a combined 70 percent disability rating.

The service medical records show that the veteran suffered a 
penetrating shell fragment wound to the left thigh in January 
1945.  In March 1945, it was reported that the left thigh 
scar was adherent to the quadriceps muscle and that flexion 
was limited to 75 degrees and extension was to 170 degrees.  
On medical examination performed for separation purposes in 
November 1945, the veteran's lungs were listed as clinically 
normal.  A chest X-ray study was negative.  No neurological 
diagnoses were indicated other than paresthesia of the left 
thigh.  No muscle weakness was identified.  His blood 
pressure was 130/80.

At a VA examination in October 1946, no mention was made of 
any conditions implicated in the veteran's death.  The only 
diagnosis pertained to residuals of a gunshot wound.  He was 
noted to have full movement of the left knee.  There was some 
muscle tissue loss.  The scar was well healed and not 
adherent.
At a VA examination performed in December 1948, the veteran's 
respiratory system and nervous system were listed as normal.  
His blood pressure was 130/84.  There was no change in the 
status of the left thigh shell fragment wound residuals.

At a VA examination in May 1973, the veteran reported that 
his left knee gave way approximately once per month.  On 
examination, there was atrophy and weakness of the left 
thigh; however, it also revealed that he had full range of 
motion of the left knee.  In addition, the veteran's blood 
pressure was recorded as 165/100.

VA outpatient treatment records, dated in December 1994, 
reflect that the veteran reported that his left leg was weak 
and caused him to fall frequently.  The examiner noted that 
the veteran's family reported that the veteran recently had 
multiple strokes (cerebral vascular accidents).  Subsequent 
medical records reflect that the veteran was diagnosed with 
PTSD.

By a letter dated in January 1995, a private physician, Dr. 
F. A. Bellino, indicated that the veteran had significant 
atrophy of the left thigh with loss of muscle mass and 
weakness.

Post-service medical records are negative for a lung disorder 
or a stroke until the 1990s.  A discharge summary from Maine 
Medical Center shows that the veteran was hospitalized from 
October 29 to November 24, 1995; the reason for admission was 
listed as a change in mental status.  The examiner noted that 
the veteran had been placed on Coumadin as an outpatient for 
an episode of transient ischemic attacks (TIAs) which 
occurred over the course of several days, and that he was 
well until the day of admission, when his family noted 
confusion and found him slumped in the corner of a bathroom.  
He was taken to the emergency room where a computed 
tomography (CT) scan revealed a right parenchymal bleed in 
the right basal ganglia, as well as ventricular blood.  A 
large clot formed, and the veteran underwent a craniotomy for 
evacuation of a right frontotemporal clot.  In contrast, the 
operative report indicates that the veteran had a past 
medical history of TIAs and hypertension, and was in his 
usual state of good health until that morning, when his wife 
found him in bed shaking and disoriented, with a left-sided 
weakness.  He was brought to the Maine Medical Center where 
his eyes were open and he was disoriented with a left 
hemiparesis.  Over the next hour his neurological function 
deteriorated, and surgery was then performed.  The discharge 
diagnosis was right basal ganglia bleed with extension and 
coma.  The secondary diagnoses were mechanical ventilation, 
left lower lobe pneumonia, status post percutaneous 
endoscopic gastrostomy feeding tube, status post craniotomy 
with clot evacuation, and status post ventriculostomy.  The 
veteran was then transferred to a nursing home.

A discharge summary from New England Rehabilitation Hospital 
of Portland (NERH), dated in October 1997, shows that the 
veteran was hospitalized for most of October 1997.  It was 
noted that the veteran was status post right parenchymal 
bleed approximately two years previously, after which he was 
transferred to the Scarborough Veteran's Home where he stayed 
for approximately 21 months.  He was then treated at NERH 
from July 1997 to August 1997, and showed significant 
improvement functionally and neurologically.  He was 
subsequently transferred to Cedars Nursing home, where he had 
a significant functional decline, after which he was 
readmitted to NERH and received additional rehabilitation.  
He was discharged home at the end of October 1997.  The 
pertinent discharge diagnoses were left hemiparesis with 
spasticity, status post right CVA in 1995, compromised 
functional status, status post right parenchymal bleeding 
extending to the right basal ganglia in October 1995, history 
of hypertension, maintenance on seizure prophylaxis, with no 
report of a seizure since a stroke in 1995, and history of 
TIAs.

In a December 1997 VA orthopedic examination report, the 
examiner stated that the veteran was totally chair bound.  He 
could feed himself haltingly, was unable to dress himself, 
was incontinent, and was unable to toilet himself.  The 
veteran's spouse (the appellant) reported that since the 
veteran's left hemiparesis occurred, his left thigh weakness 
had worsened.  She said that prior to the hemiparesis he 
could stand, and but that he was currently totally chair 
bound, which she felt was due to the left hemiparesis.

From March 3 to 9, 1998, the veteran was hospitalized at the 
Maine Medical Center (MMC).  It was noted that his level of 
consciousness had declined.  The assessments were paroxysmal 
atrial fibrillation, generalized atherosclerosis, cerebral 
vascular accident and an upper respiratory infection.  

From April 6 to 9, 1998, the veteran was hospitalized at the 
MMC.  He had a decreased level of consciousness.  The 
diagnosis was hypoxia.

From May 5 to 9, 1998, the veteran was hospitalized at the 
MMC.  He was known to sleep most of the time and had been 
bedridden for some time.  The diagnoses were acute 
pneumonitis, rule out septicemia, advanced chronic 
obstructive pulmonary disease, status post cerebral vascular 
accident, and chronic atrial fibrillation/flutter.  

A discharge summary from Maine Medical Center shows that the 
veteran was hospitalized from May 28, to June [redacted], 1998.  The 
final diagnoses were acute or chronic respiratory 
insufficiency, chronic aspiration pneumonia, status post CVA 
with severe neurological deficits, hydropneumothorax after 
thoracentesis, probable lung carcinoma, massive pleural 
effusion, and chronic atrial fibrillation.  The veteran's 
prognosis was extremely poor on discharge.  He died three 
days later.  

In June 1998, the appellant submitted a claim for DIC 
(dependency and indemnity compensation).  

In August 1998, the RO received a letter from the appellant 
in which she stated that the veteran died in June 1998.  She 
reported, "Due to a stroke in Oct. 29, 1995, and a bleed on 
the brain, I feel as though it was stress related incident 
due to his being in World War II."  She asserted that she 
was entitled to DIC as all of the veteran's problems were 
war-related.  She said, "I feel he had the stroke because of 
the war and that his connection stemmed from war related."

In a statement received in March 1999, the appellant reported 
that on October 29, 1995, she witnessed the veteran getting 
out of bed.  She stated his service-connected left leg went 
out from under him, and he fell to the floor, striking his 
head on the bureau.  The appellant indicated that she called 
an ambulance, which transported him to Maine Medical Center, 
where a "bleed on the brain" was discovered.  She enclosed 
a November 1998 Application for Correcting or Completing a 
Certificate of Death, signed by S. M. Chase, who declared 
upon oath that the death certificate should indicate "trauma 
sustained during a fall due to a service-related leg injury" 
in box number 49. 

In March 1999, the appellant submitted a photocopy of an 
ambulance report showing that the veteran had a previous 
medical history of strokes and hypotension.  According to the 
report, the veteran indicated that he had lost his balance 
and fell, hitting his occipital region.  He also reported 
that a war injury impaired his left leg.  The examiner noted 
that the veteran's eye and mouth were drooping and stated 
that the suspected problem was a cerebral vascular accident.  
The veteran's spouse said that the droopy eye and mouth were 
new symptoms.  The examiner indicated that upon arrival, the 
veteran was lying on the floor.  The veteran was taken by 
ambulance to the emergency room.

By a letter to the appellant dated in August 1999, the RO 
asked her to submit medical evidence of a link between the 
veteran's head trauma in October 1995 and his subsequent 
death in June 1998.

In November 1999, the appellant's representative submitted a 
certified copy of the veteran's amended death certificate, 
signed by Dr. S. Chase in October 1999.  This certificate 
shows that the veteran died of natural causes on June [redacted], 
1998.  It was noted that the veteran suffered a fall at home.  
The date of the injury was listed as "?", and the box 
entitled "time of injury" was not completed.  An autopsy 
was not performed.  The immediate cause of death was listed 
as aspiration pneumonitis (of one week's duration), due to or 
as a consequence of intracranial hemorrhage (of years' 
duration), due to or as a consequence of head trauma (of 
years' duration), due to or as a consequence of a fall due to 
a service-related leg injury (of years' duration).

By a letter to the appellant dated in November 1999, the RO 
asked her to complete and return release forms regarding all 
treatment providers who treated the veteran.

In December 1999, the RO received partially duplicative 
private medical records from Maine Medical Center dated from 
late October 1995 to November 1995.  An emergency department 
sheet triage note dated on October 29th  (the year is not 
indicated), reflects that the veteran reported that he felt 
dizzy and fell backward and hit his head on the floor.  On 
examination, there was a drooping mouth, equal grip strength, 
the pupils were equal and reactive to light, there was 
nausea, and no loss of consciousness.  It was noted that his 
past medical history included a war injury, an inability to 
move his left leg, and TIAs.  An emergency department record 
dated on October 29, 1995, reflects that the veteran had been 
taking medication for hypertension and was taking Coumadin as 
he had had 9 TIAs in the past year.  The veteran's spouse 
reported that the veteran suddenly destabilized in the past 
month and had since required weekly check-ups.  That morning, 
the veteran was found on the floor behind his bed, shaking as 
if he were cold.  He was conscious, but responded 
inappropriately.  On examination, there was no evidence of 
scalp trauma.  The diagnostic impression was cerebral 
vascular accident in an 80 year-old man on Coumadin, and 
questionable intracerebral bleed.  A computed tomography 
study was performed, after which a diagnosis of a cerebral 
bleed was indicated.

In December 1999, the RO received private medical records 
from the Maine Veterans Home dated from 1995 to 1997, which 
reflect treatment for status post right basal ganglia bleed 
with extension and coma, for pneumonia and hypertension, and 
for health care maintenance.  In a history taken upon 
admission, the examiner indicated that the veteran had been 
on Coumadin treatment for TIAs, and that several days of such 
treatment resulted in the bleed.  Private medical records 
from Special Care reflect that the veteran received 
rehabilitation care from February 1997 to June 1997, when he 
was transferred to NERH.

In April 2000, the RO received voluminous partially 
duplicative private medical records from Maine Medical 
Center, dated from 1995 to 1998.  An August 1995 patient 
evaluation form reflects treatment for left leg pain.  
Records show that the veteran was hospitalized several times 
from late 1997 to June 1998 at Maine Medical Center, 
including from May 28 to June 12, 1998.  A May 29, 1998, 
consultation report notes that the veteran had a history of a 
cerebral vascular accident with residual left hemiparesis, 
that he had been bed- and wheelchair-bound since 1995, and 
that he had recurrent pneumonia since January 1998.  A June 
1998 discharge summary reflects that the current admission 
was one of several for chronic aspiration pneumonia and 
respiratory insufficiency.  

In April 2000, the RO also received voluminous records, 
including nursing notes, from NERH reflecting that the 
veteran was hospitalized from July to August 1997.  Pertinent 
diagnoses indicated on the rehabilitation medicine discharge 
summary include status-post CVA (cerebral vascular accident) 
in 1995, significant spasticity on the left side, with some 
spasticity on the right side, question of mild to moderate 
rigidity at times, history of TIAs, status post right 
parenchymal bleeding, and history of hypertension.  Records 
also show that the veteran received home nursing care from 
HealthSouth during the periods when he was at home.  

The RO also received partially duplicative NERH records from 
the veteran's October 1997 admission (summarized above).  
NERH records also reflect that the veteran was hospitalized 
there for most of March 1998, and received further 
rehabilitation care.  It was noted that the veteran had 
recently been hospitalized at Mercy Hospital and treated for 
an upper respiratory tract infection leading to pneumonia, 
and that he had a recent decline in functional status.  The 
discharge diagnosis from the March 1998 NERH admission was 
resolving debility after a most recent pneumonia and 
paroxysmal atrial fibrillation.

In an April 2000 letter, the RO requested the appellant 
whether there were any other witnesses to the events of 
October 29, 1995, and asked her to obtain clarification from 
Dr. Chase as to why he amended the veteran's death 
certificate, including a list of evidence he considered.

By a statement dated in April 2000, the veteran's son 
reported that he remembered many occasions on when his father 
fell while performing everyday activities as a result of his 
leg giving out.  He stated that the veteran told him that his 
leg caused him agonizing pain.

In a May 2000 statement, the appellant reported that the 
veteran's death certificate was amended by Dr. S. Chase 
because he took over the veteran's care approximately six 
months prior to his death and was not immediately aware of 
the history of the case.  In a letter dated that same month, 
the appellant indicated that on October 29, 1995, she and the 
veteran were home alone.  She stated that when the veteran 
got out of bed, his leg collapsed under him and he fell, 
hitting his head on a bureau.  The appellant reported that 
she called their son, who came to their house.  She stated 
that the veteran was alert upon his arrival, and he was taken 
to the hospital.  She said that after a bleed was discovered 
on the veteran's brain, surgery was performed, and afterwards 
his strength decreased and he was never able to walk again.
 
By a letter dated in May 2000, H. M. Chase, D.O., PA, (whose 
signature and address are the same as those of Dr. S. Chase, 
who signed the death certificate) stated that after the 
veteran's fall, he was treated in several medical 
institutions over a period of several years before he himself 
began treating him.  He said that when he became the 
veteran's physician he was not fully aware of his history, 
and that "...after thouroughly [sic] examining his history I 
became aware that his death was related to a head injury that 
he received in a fall, and that fall derived from a leg 
injury received during military service."  By a letter dated 
in June 2000, the RO wrote to Dr. Chase and asked him to 
provide further clarification of his opinion.  Dr. Chase did 
not respond to this letter. 

By a statement dated in July 2000, the appellant reiterated 
her assertions.

In May 2001, the Board remanded the case to the RO in order 
to obtain a medical opinion as to whether the veteran's death 
was linked to his military service or to his established 
service-connected disabilities.  The RO was also instructed 
to make another attempt to obtain clarification from Dr. 
Chase regarding his opinion linking the veteran's death with 
a fall in 1995.

By a letter to the appellant dated in June 2001, the RO 
advised her of VA's duty to assist her in obtaining evidence 
for her claim, and advised her of the evidence required to 
establish service connection for the cause of the veteran's 
death.  The appellant did not respond to this letter.

By a letter to Dr. Chase dated in June 2001, the RO asked him 
whether his May 2000 opinion was based on the appellant's 
reported history alone or whether it was based on a review of 
the veteran's medical records.  Dr. Chase did not respond to 
this letter.

In a September 2001 nine-page report, a VA neurologist 
indicated that he had carefully reviewed the veteran's 
medical records, and that he had conducted medical research.  
He discussed in detail the veteran's pertinent records and 
noted that none reflected external injury to the veteran's 
head or neck; the examiner pointed out that the records did 
not show a skull fracture or cerebral contusion.  The 
examiner opined, "Based on the available evidence, my 
clinical suspicion in this case, is that he most likely had 
intracerebral hemorrhage which led to left hemiparesis and 
led to the fall rather than the fall leading to hemorrhage 
from head trauma."  He added that it was probable that the 
veteran got up that morning, had hypertension, which was not 
probably very well controlled, and had a primary 
intracerebral hemorrhage, which resulted in the fall.  The 
examiner noted that there was no evidence of an external 
injury over the occipital area, and that it was difficult to 
find any kind of corroborating evidence that he had trauma at 
all.  

The neurologist further reported that it was exceedingly 
likely that the veteran's intracerebral hemorrhage was 
primarily a hypertensive hemorrhage, and that it was not very 
likely that the veteran's PTSD was directly responsible for 
his hemorrhage.  He stated, "It is, in my opinion, most 
likely that the right basal ganglia bleed in October 1995 did 
not result from a blow to the head sustained from a fall 
attributable to the veteran's left leg giving out due to his 
service-connected gunshot wound with loss of muscle substance 
in the left leg; it is probably more likely that he had a 
hypertensive hemorrhage and fell giving him left hemiparesis.  
It is most likely, more than a 50% chance, that the residuals 
of this stroke were contributory to the cause of the 
veteran's death in 1998....  It is unlikely, in my opinion, 
that the cerebrovascular accident was proximately due to the 
result of the service-connected PTSD.  Whether or not it was 
aggravated by PTSD is an extremely difficult and 
controversial question to answer.  In my opinion, PTSD is not 
a risk factor for intracerebral hemorrhage."

By a statement dated in February 2002, the appellant's 
representative reiterated many of her prior assertions.  By 
another statement dated that same month, the appellant's 
representative noted that both Dr. Chase and the veteran's 
amended death certificate linked his death with his service-
connected left leg disability, and concluded that therefore 
two doctors had opined that the two were linked, and that the 
preponderance of the evidence was thus in favor of a nexus 
between the veteran's death and a service-connected 
disability.

By a letter dated in June 2002, the VA wrote to Dr. S. Chase 
and asked him to indicate whether his opinion as to the cause 
of the veteran's death was based on the appellant's reported 
history alone or was based on a review of the veteran's 
medical records.  Dr. Chase did not reply.  The appellant was 
notified of the doctor's failure to respond, and she did not 
reply.

Based on the above evidence, in an April 2003 decision, the 
Board denied service connection for the cause of the 
veteran's death.  In doing so, the Board acknowledged Dr. 
Chase's opinion as well as the cause of death identified on 
the amended certificate of death, but concluded that the most 
probative evidence addressing whether the veteran died as a 
result of disease or injury incurred in service was the 
September 2001 assessment of a VA neurologist who reviewed 
the veteran's claims folder and opined that the veteran 
initially had a cerebral hemorrhage that led to hemiparesis 
and falling rather than the other way around.  He also 
concluded that the veteran's cerebral vascular accident was 
not linked to his service-connected PTSD.  He opined that the 
veteran's intracerebral hemorrhage was primarily a 
hypertensive hemorrhage.  

The appellant appealed, and as noted in the introduction, and 
in a September 2003 order, the Court granted the parties' 
joint motion for remand, vacating the Board's April 2003 
decision and remanding the case for compliance with the terms 
of the joint motion.

In the joint motion, the parties requested that the Court 
vacate the Board's April 2003 decision and remand it to the 
Board on the ground that the Board had adjudicated the case 
based on evidence that had not be initially been considered 
by the RO, indicated that no waiver of RO consideration had 
been obtained from the appellant.

In compliance with the Court's September 2003 order granting 
the joint motion, in a November 2003 letter, the Board 
invited the appellant's attorney submit additional evidence 
in support of the appellant's claim.  In February and April 
2004 letters, however, her attorney replied that he needed 
more time to do so and was seeking further statements from 
Dr. Chase, who he described as being "uncooperative at this 
juncture."  Her attorney indicated that, as a result, he 
might subpoena Dr. Chase at a hearing, and requested that the 
Board remand the matter to give him the opportunity to do so.

The Board complied with the appellant's request, and remanded 
this case once again in May 2004.  In doing so, the Board 
advised the appellant's attorney that, by law, a subpoena 
could only be issued for hearings held before a Veteran's Law 
Judge sitting either at the RO or in Washington, D.C.  
Thereafter, to assist the appellant, in the May 2004 remand, 
the Board instructed the RO to schedule the appellant for a 
travel board hearing before a Veteran's Law Judge, and 
advised the RO that the appellant and her attorney needed to 
be timely notified of the date of the hearing, so that if her 
attorney wished to pursue a subpoena pursuant to 38 C.F.R. 
§ 20.711, he will be able to do so in a timely manner.  

In the remand, however, pointing out that no evidence was 
considered by the Board in the April 2003 decision that had 
not initially been reviewed by the RO, the Board requested 
that, on remand, the appellant's attorney "indicate 
specifically which evidence he claims was considered by the 
Board but not by the RO, as alleged on page 2, lines 6 to 10 
of Joint Motion for Remand, dated September 22, 2003."  To 
date, neither the appellant nor her attorney has responded to 
the Board's request.

In October 2004, the appellant, her son and her daughter-in-
law testified at a Board hearing before the undersigned 
Acting Veterans Law Judge.  The appellant stated that she 
witnessed the veteran fall when his left leg became unstable, 
and that it was this fall, due to his service-connected left 
leg disability, that led to his death.  Her son reported that 
following the fall the veteran was coherent, indicated that 
he felt fine, and only reluctantly agreed to go to the 
hospital; he added that the veteran joked with the ambulance 
drivers, spoke normally, and did not believe that the fall 
had led to any serious consequences.  He further testified 
that because he and his spouse were convinced that it was not 
serious, they stopped to have breakfast.  In essence, each of 
the witnesses reported that the veteran was fine until the 
fall, in which he hit his head, and that the fall 
precipitated the stroke.



Analysis

The her statements and testimony, the appellant essentially 
asserts that service connection is warranted for the cause of 
the veteran's death because he fell as a consequence of his 
service-connected left leg disability, and that due to the 
trauma from the fall, he suffered a cerebral vascular 
accident that contributed substantially and materially to 
cause his death.  In support, her son and daughter-in-law 
testified that on the day of the fall, October 29, 1995, the 
veteran was coherent and displayed no signs of having 
suffered a stroke; in fact, they reported that they were 
comfortable enough to go out for breakfast.  The appellant 
and her representative also rely heavily on Dr. Chase's 
assessment, as set forth in his May 2000 statement and on the 
amended certificate of death.

The appellant's attorney also highlights that in the July 
2000 SOC, which reiterated what the RO had held in the May 
2000 rating action on appeal, VA had "conceded" that the 
veteran's fall on October 29, 1995, was most likely due to 
his left leg giving out.  Her attorney essentially maintains 
that the Board is bound by the rating board's "concession," 
and that the VA neurologist's September 2001 opinion is 
compromised because that examiner did not take that 
concession into consideration when rendering his assessment.

When a veteran dies from a service-connected disability, the 
veteran's surviving spouse, children and parents are entitled 
to dependency and indemnity compensation.  38 U.S.C.A. 
§ 1310.  To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. 
§ 3.312.  

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

When a disease is first diagnosed after service, service 
connection may be established nonetheless by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumptive 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309; Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Where a 
veteran who served for 90 days or more during a period of war 
(or during peacetime after December 31, 1946) develops a 
chronic disorder to a compensable degree within a prescribed 
period after separation from service (one year for 
cardiovascular-renal disease), the disease may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 
F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. 
§ 7104(a).  Moreover, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, 
where, as here, the Board is presented with conflicting 
medical evidence, it is free to favor one medical opinion 
over another, provided it offers an adequate basis for doing 
so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  In this regard, the 
Board notes that Federal Circuit and the Court have both 
specifically rejected the "treating physician rule."  See 
White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri 
v. Brown, 4 Vet. App. 467 (1993).  Instead, in Guerrieri, the 
Court offered guidance on the assessment of the probative 
value of medical opinion evidence.  The Court instructed that 
it should be based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical opinion that the 
physician reaches.  Id. at 470-71.

In addition, as discussed above, in May 2001, the Board 
remanded this matter to clarify whether the veteran's death 
was linked to either service or to a service-connected 
disability.  In this regard, the Board notes it is precluded 
from reaching its own unsubstantiated medical conclusions, 
and is instead bound by on these matters by the medical 
evidence of record.  See Jones v. Principi, 16 Vet. App. 219, 
225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 
(1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  As such, because the record was unclear and thus the 
medical evidence of record was insufficient, it was incumbent 
on the Board to remand this matter and supplement the record 
prior to issuing a decision.  See Wallin v. West, 11 Vet. 
App. 509, 513 (1998); Colvin v. Derwinski, 1 Vet. App. at 
175.

Following a review of the entire evidence of record, the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim.  

As a preliminary matter, the Board reiterates that it has de 
novo fact-finding authority, see Jefferson, and is not 
"bound" by a "concession" made by the RO.  Indeed, if that 
were not the case, the Board would not have the authority to 
reverse the RO's determination that the veteran's death was 
not related to service.  In doing so, the Board finds that 
the preponderance of the medical evidence shows that the 
veteran's death was secondary to his nonservice-connected 
cerebral vascular accident, which caused his fall, rather 
than from the reverse.  

In reaching this conclusion, the Board also notes that as lay 
person, the appellant, her son and her daughter-in-law are 
competent to report what they observed because those 
perceptions were capable of lay observation, see Charles v. 
Principi, 16 Vet. App. 370, 374 (2002); however, they are not 
competent to opine on the etiology of the veteran's stroke.  
As lay persons, they are not competent to establish a medical 
diagnosis or show a medical etiology merely by their own 
assertions; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions; see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Because neither the appellant, her son, nor 
her daughter-in-law are not professionally qualified to offer 
a diagnosis or suggest a possible medical etiology for the 
veteran's fall, service connection may not be established for 
the cause of the veteran's death based on their statements 
and sworn testimony alone.

As discussed above, during his lifetime, service connection 
was established only for PTSD and left leg disability.  The 
veteran died in 1998.  The original death certificate lists 
the immediate cause of death as pneumonia, of one month's 
duration, due to or as a consequence of aspiration 
pneumonitis, due to or as a consequence of CVA.  The amended 
death certificate identifies the immediate cause of death as 
aspiration pneumonitis (of one week's duration), due to or as 
a consequence of intracranial hemorrhage (of years' 
duration), due to or as a consequence of head trauma (of 
years' duration), due to or as a consequence of a fall due to 
a service-related leg injury (of years' duration).  Both the 
original and the amended death certificate were signed by Dr. 
S. Chase.

The medical evidence shows that pneumonia, aspiration 
pneumonitis, CVA, and intracranial hemorrhage, conditions 
listed on the veteran's original and amended death 
certificates, were first diagnosed more than four decades 
after the veteran's military service, and the appellant does 
not contend otherwise.  There is no medical opinion in the 
record showing that these conditions were present during 
military service or within the first post-service year.  
Instead, as discussed above, the appellant essentially 
asserts that the veteran's service-connected left leg 
disability caused him to fall and strike his head in October 
1995, which caused intracranial bleeding and eventually 
resulted in his death from pneumonia in June 1998.  

There is conflicting evidence in the file as to the events of 
October 29, 1995, when the veteran was taken to the hospital 
and an intracranial bleed was discovered.  Some medical 
records relate that he was found in the bathroom, some 
indicate that he was found in bed, some show that he was 
found behind the bed, and the appellant asserts that she 
witnessed him fall (due to his left leg giving way) and 
strike his head as he was getting out of bed.  The Board 
notes that one record dated on October 29th, an emergency 
department triage note, reflects that the veteran himself 
reported that he first felt dizzy and then fell backward and 
hit his head on the floor.  Subsequent medical records show 
that the veteran thereafter had significant neurological and 
functional impairment, and was ill for the next three years 
until he died in 1998.

As noted above, there are two death certificates of record, 
both signed by Dr. Chase.  The original death certificate was 
amended at the request of the appellant.  In a May 2000 
letter, Dr. Chase indicated that he was initially unaware of 
the veteran's history, but that after examining his history 
he became aware that his death was related to a head injury 
that he received in a fall, and that the fall derived from a 
leg injury received during military service.  Dr. Chase has 
not responded to any of the letters sent to him requesting 
further clarification of his opinion, and there is no 
indication that the veteran's attorney issued a subpoena 
requiring him to testify at the October 2004 Board hearing.  
In this regard, the Board notes that although the appellant's 
representative asserts that there are two doctors who have 
linked the veteran's death with service (the doctor who 
signed his death certificate and Dr. Chase), the fact remains 
that these doctors are one and the same, as Dr. Chase signed 
the death certificate.

It appears that Dr. Chase's opinion and the revised death 
certificate were based primarily on the appellant's reported 
history and not based on a review of the veteran's medical 
records because the medical records reflect considerable 
inconsistencies regarding the events of October 29, 1995, and 
as it is even unclear whether the veteran actually had a fall 
on that date.  Dr. Chase has not responded to requests to 
identify the basis for his opinion linking the veteran's 
death with his service-connected left leg disability.  A mere 
recitation of the appellant's lay history does not constitute 
competent medical evidence of diagnosis or causality.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); LeShore v. 
Brown, 8 Vet. App. 406 (1996).

In contrast, a VA neurologist has reviewed the claims file 
and medical records, and provided a lengthy medical opinion 
in September 2001.  He highlighted that none of the medical 
records reflected any external injury to the veteran's head 
or neck, and that it was difficult to find any corroborating 
evidence that he had trauma at all.  He concluded that it was 
most likely (more than 50% likelihood) that the veteran 
initially had a cerebral hemorrhage that led to hemiparesis 
and falling rather than the reverse scenario.  He also opined 
that the veteran's cerebral vascular accident was not related 
to his service-connected PTSD.  He opined that the veteran's 
intracerebral hemorrhage was primarily a hypertensive 
hemorrhage.  

In its role as finder-of-fact, the Board concludes that the 
VA neurologist's opinion is more probative of the etiology of 
the veteran's cerebral vascular accident than that of Dr. 
Chase because, unlike Dr. Chase, the VA neurologist carefully 
reviewed the pertinent medical records and provided the bases 
for his opinion.  By contrast, it appears that Dr. Chase's 
opinion is based solely on the appellant's reported history.  
Moreover, unlike the VA doctor, it does not appear that Dr. 
Chase has specialized training in neurology.  The Board finds 
that the weight of the evidence demonstrates that the 
veteran's death in 1998 from pneumonia was not linked to his 
service-connected left leg disability.

The primary and contributory causes of death are not shown in 
the veteran's 1944-1945 service medical records; they were 
not present at the time of the 1948 post-service VA 
examination three years after service; and they apparently 
began many years after service. 

In reaching this determination, the Board does not wish in 
any way to diminish the veteran's heroic and well-decorated 
World War II combat service, for which he was awarded the 
Purple Heart Medal.  The Board, reiterates, however, that it 
is precluded from reaching its own unsubstantiated medical 
conclusions, and is instead bound by on these matters by the 
medical evidence of record.  See Jones; Smith; Colvin.  
Because the preponderance of the evidence is against the 
claim, service connection for the cause of the veteran's 
death must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


